In a proceeding pursuant to CPLR article 78 inter alia to compel the respondent board of parole to furnish petitioner with a written statement of the reasons for the denial of his application for release on parole, the appeal is from a *743judgment of the Supreme Court, Dutchess County, dated December 27, 1974, which granted the application to the extent of directing respondents to furnish said statement. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed as moot (cf. Solari v Vincent, 38 NY2d 835). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Titone, JJ., concur.